DETAILED ACTION
The instant application having Application No. 17/339653 has a total of 20 claims pending in the application.  There are 2 independent claims and 18 dependent claims, all of which are ready for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Information Disclosure Statement
The Information Disclosure Statement dated 9/10/2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.  A copy of the PTOL-1449 has been initialed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 and 13 of U.S. Patent No. 11,032,694.  Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1 and 11 of the present application are anticipated by Claims 1 and 13 of U.S. Patent No. 11,032,694.

Present application:

1. A method, comprising:

creating at least one signaling channel between a first network node and a second network node via one of a plurality of available network interfaces between the first network node and the second network node;

creating at least one data channel between the first network node and the second network node via a different one of the plurality of available network interfaces;

configuring each of the at least one data channel and the at least one signaling channel, wherein the configuring comprises applying different security parameters and different communications parameters, to each of the at least one signaling channel and the at least one data channel; and







managing the at least one data channel and the at least one signaling channel, wherein the managing comprises changing the at least one data channel from one available network interface to another available network interface, based on predefined changing criteria and at least one performance related parameter of one or both of the one available network interface and the another available network interface.
US 11,032,694:

1. A method, comprising:

… creating at least one signaling channel via one of a plurality of available network interfaces between the first network node and the second network node;


creating a data channel via a different one of the plurality of available network interfaces, for communication of data packets;


configuring each of the data channel and the at least one signaling channel based on the configuration data, wherein: each of the plurality of available network interfaces is partially preconfigured; the configuring comprises completing, based on the configuration data, configuration of at least one of the one of the plurality of available network interfaces and the different one of the plurality of available network interfaces; and the configuring comprises applying different security parameters and different communications parameters, to each of the at least one signaling channel and the data channel; and

changing the data channel from one available network interface to another available network interface, based on predefined changing criteria and assessment of at least one performance related parameter of one or both of the one available network interface and the another available network interface.


Claim 11 of the present application is rejected based on Claim 13 of U.S. Patent No. 11,032,694 based on similar reasoning as given above.

Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 4, 6, 8, 13, 16, 18 and 22 of U.S. Patent No. 9,313,727.  Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1 and 11 of the present application are anticipated by Claims 1, 4, 6, 8, 13, 16, 18 and 22 of U.S. Patent No. 9,313,727.

Present application:

1. A method, comprising:

creating at least one signaling channel between a first network node and a second network node via one of a plurality of available network interfaces between the first network node and the second network node;

creating at least one data channel between the first network node and the second network node via a different one of the plurality of available network interfaces;

configuring each of the at least one data channel and the at least one signaling channel, wherein the configuring comprises applying different security parameters and different communications parameters, to each of the at least one signaling channel and the at least one data channel; and






managing the at least one data channel and the at least one signaling channel, wherein the managing comprises changing the at least one data channel from one available network interface to another available network interface, based on predefined changing criteria and at least one performance related parameter of one or both of the one available network interface and the another available network interface.
US 9,313,727:

1. A method, comprising:

… creating based on the configuration data, at least one signaling channel via one of the available network interfaces, wherein each of the plurality of available networks is partially preconfigured;

creating, by choosing one of the available network interfaces based on the configuration data, a data channel via one of the available network interface;


8. The method according to claim 1, wherein the configuration data includes parameters for defining data security and/or reliability and/or minimum data throughput rate and/or identification and/or paging and/or authentication of the at least one signaling channel and/or of the data channel
4. The method according to claim 3, comprising assigning different network interfaces and/or communication parameters and/or security parameters to individual signaling channels and/or individual data channels

changing the data channel from one available network interface to another available network interface, after determining based on the lookup table that quality of service of the one available network interface is insufficient.
6. The method according to claim 5, wherein the at least one signaling channel and/or the data channel are dynamically adapted and/or dynamically changed based on the transmitted different configuration data.


Claim 11 of the present application is rejected based on Claims 13, 16, 18 and 22 of U.S. Patent No. 9,313,727 based on similar reasoning as given above.

Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 3, 9, 14 and 16 of U.S. Patent No. 8,160,035.  Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1 and 11 of the present application are anticipated by Claims 1, 3, 9, 14 and 16 of U.S. Patent No. 8,160,035.

Present application:

1. A method, comprising:




creating at least one signaling channel between a first network node and a second network node via one of a plurality of available network interfaces between the first network node and the second network node;


creating at least one data channel between the first network node and the second network node via a different one of the plurality of available network interfaces;


configuring each of the at least one data channel and the at least one signaling channel, wherein the configuring comprises applying different security parameters and different communications parameters, to each of the at least one signaling channel and the at least one data channel; and







managing the at least one data channel and the at least one signaling channel, wherein the managing comprises changing the at least one data channel from one available network interface to another available network interface, based on predefined changing criteria and at least one performance related parameter of one or both of the one available network interface and the another available network interface.
US 8,160,035:

1. A method for creating an optimized communications link and/or an optimized communications network between at least two mobile network nodes, comprising:

… creating, based on the first and/or second configuration data, at least one signaling channel via one of the available network interfaces to transmit configuration data by a first signaling router module and/or a second signaling router module;

creating, by choosing one of the available network interfaces based on the first and/or second configuration data, a data channel via one of the available network interfaces by the first and/or second data router module;

3. A method according to claim 1, wherein two or more signaling channels and/or two or more data channels are set up, whereby different network interfaces and/or communications parameters and/or security parameters are assigned to the individual signaling channels and/or the individual data channels.
9. A method according to claim 1, wherein the configuration data include parameters for defining data security and/or reliability and/or minimum data throughput rate and/or identification and/or paging and/or authentication of the at least one signaling channel and/or of the data channel.

changing the data channel from one available network interface to another available network interface, after determining by the use of at least one of the first lookup table or the second lookup table that quality of service of the one available network interface is insufficient.



Claim 11 of the present application is rejected based on Claims 14 and 16 of U.S. Patent No. 8,160,035 based on similar reasoning as given above.

Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 and 9 of U.S. Patent No. 7,995,573.  Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1 and 11 of the present application are obvious based on Claims 1 and 9 of U.S. Patent No. 7,995,573 in view of Gaschler (US 2007/0270135).

Present application:

1. A method, comprising:



creating at least one signaling channel between a first network node and a second network node via one of a plurality of available network interfaces between the first network node and the second network node;





creating at least one data channel between the first network node and the second network node via a different one of the plurality of available network interfaces;




configuring each of the at least one data channel and the at least one signaling channel, wherein the configuring comprises applying different security parameters and different communications parameters, to each of the at least one signaling channel and the at least one data channel; and



managing the at least one data channel and the at least one signaling channel, wherein the managing comprises changing the at least one data channel from one available network interface to another available network interface, based on predefined changing criteria and at least one performance related parameter of one or both of the one available network interface and the another available network interface.
US 7,995,573:

1. A method for creating a communication link between a first mobile network node and a second mobile network node, the method comprising:

… creating a signaling channel by the second mobile network node, based on the received first configuration data and the second configuration data that is available at the second look-up table, by a signaling router module of the second mobile network node, between the first and second mobile network nodes by choosing a network interface that is available at both the first and second mobile network nodes;

sending further configuration data over the signaling channel; and creating a data channel, based on the received first configuration data and the second configuration data, by a data router module of the second mobile network node, between the first and second mobile network nodes via the chosen network interface of said step of creating.

the first configuration data including communication parameters and security parameters … second configuration data for the available network interfaces of the second mobile network node, the second configuration data including communication parameters and security parameters … creating a data channel, based on the received first configuration data and the second configuration data

Claim 1 does not recite managing the at least one data channel and the at least one signaling channel, wherein the managing comprises changing the at least one data channel from one available network interface to another available network interface, based on predefined changing criteria and at least one performance related parameter of one or both of the one available network interface and the another available network interface.  However, Gaschler teaches managing the at least one data channel and the at least one signaling channel, wherein the managing comprises changing the at least one data channel from one available network interface to another available network interface, based on predefined changing criteria and at least one performance related parameter of one or both of the one available network interface and the another available network interface. (See [0019] and [0020]; Latency performance for a plurality of network interfaces (e.g., Bluetooth, WLAN, GSM, GPRS, CDMA, etc.) is monitored.  If the current interface is not still able to meet the latency/bandwidth requirements for the gaming traffic/packets (data) or if another interface has better latency/bandwidth characteristics, then the connection is handed over to the another available interface which provides the necessary performance.  Thus, the interface is changed based on the predefined latency criteria and assessment of the latency performance of the available interfaces).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Claim 1 to include managing the at least one data channel and the at least one signaling channel, wherein the managing comprises changing the at least one data channel from one available network interface to another available network interface, based on predefined changing criteria and at least one performance related parameter of one or both of the one available network interface and the another available network interface.  Motivation for doing so would be to automatically select an interface for an application running on a device according to actually available latency (See Gaschler, [0001]).


Claim 11 of the present application is rejected based on Claim 9 of U.S. Patent No. 7,995,573 in view of Gaschler based on similar reasoning as given above.

Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 and 11 of U.S. Patent No. 8,045,974.  Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1 and 11 of the present application are obvious based on Claims 1 and 11 of U.S. Patent No. 8,045,974 in view of Gaschler (US 2007/0270135) and Panjwani et al. (US 2002/0018569).

Present application:

1. A method, comprising:




creating at least one signaling channel between a first network node and a second network node via one of a plurality of available network interfaces between the first network node and the second network node;



creating at least one data channel between the first network node and the second network node via a different one of the plurality of available network interfaces;




configuring each of the at least one data channel and the at least one signaling channel, wherein the configuring comprises applying different security parameters and different communications parameters, to each of the at least one signaling channel and the at least one data channel; and



























managing the at least one data channel and the at least one signaling channel, wherein the managing comprises changing the at least one data channel from one available network interface to another available network interface, based on predefined changing criteria and at least one performance related parameter of one or both of the one available network interface and the another available network interface.
US 8,045,974:

1. A method for establishing an optimized communication between a first mobile network node and a second mobile network node, the method comprising:

… choosing a signaling channel by a signaling router module of the first mobile network node, from the first mobile network node to the second mobile network node, by selecting one of the available network interfaces resulting from said step of first checking and listed in the first look-up table

setting up a data channel for communicating data between the first mobile network node and the second mobile network node by using a data router module of the first mobile network, based on the first look-up table, the second look-up table, and the first and second configuration data to choose an available network interface with the highest data throughput.

Claim 1 does not recite configuring each of the at least one data channel and the at least one signaling channel, wherein the configuring comprises applying different security parameters and different communications parameters, to each of the at least one signaling channel and the at least one data channel.  Panjwani teaches configuring each of the at least one data channel and the at least one signaling channel, wherein the configuring comprises applying different security parameters and different communications parameters, to each of the at least one signaling channel and the at least one data channel (See [0049]-0051] and [0106]; A first node and second node communicate configuration data with each other in order to register and authenticate on the network.  Based on the exchanged configuration data, session keys c’ and c” are derived and configured for the control channel and traffic/data channel, respectively.  Since the control channel and traffic/data channel use different respective session keys and privacy algorithms, they have different security parameters applied to them).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Claim 1 to include configuring each of the at least one data channel and the at least one signaling channel, wherein the configuring comprises applying different security parameters and different communications parameters, to each of the at least one signaling channel and the at least one data channel.  Motivation for doing so would be to provide communications that are both secure and efficient enough for use in mobile devices (See Panjwani, [0002]-[0009]).

Claim 1 does not recite managing the at least one data channel and the at least one signaling channel, wherein the managing comprises changing the at least one data channel from one available network interface to another available network interface, based on predefined changing criteria and at least one performance related parameter of one or both of the one available network interface and the another available network interface.  However, However, Gaschler teaches managing the at least one data channel and the at least one signaling channel, wherein the managing comprises changing the at least one data channel from one available network interface to another available network interface, based on predefined changing criteria and at least one performance related parameter of one or both of the one available network interface and the another available network interface (See [0019] and [0020]; Latency performance for a plurality of network interfaces (e.g., Bluetooth, WLAN, GSM, GPRS, CDMA, etc.) is monitored.  If the current interface is not still able to meet the latency/bandwidth requirements for the gaming traffic/packets (data) or if another interface has better latency/bandwidth characteristics, then the connection is handed over to the another available interface which provides the necessary performance.  Thus, the interface is changed based on the predefined latency criteria and assessment of the latency performance of the available interfaces).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Claim 1 to include managing the at least one data channel and the at least one signaling channel, wherein the managing comprises changing the at least one data channel from one available network interface to another available network interface, based on predefined changing criteria and at least one performance related parameter of one or both of the one available network interface and the another available network interface.  Motivation for doing so would be to automatically select an interface for an application running on a device according to actually available latency (See Gaschler, [0001]).


Claim 11 of the present application is unpatentable over Claim 11 of U.S. Patent No. 8,045,974 in view of Gaschler and Panjwani based on similar reasoning as given above.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-9 and 11-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kossi et al. (US 2005/0282494) in view of Gaschler (US 2007/0270135) and Panjwani et al. (US 2002/0018569).

Regarding Claim 1, Kossi teaches a method, comprising:
creating at least one signaling channel between a first network node and a second network node via one of a plurality of available network interfaces between the first network node and the second network node (“the path between node 101j and terminal device 102 includes control link 130 and data link 132” – See [0035]; “For purposes of illustration, FIG. 2 illustrates control radio 208 as having Bluetooth capabilities and data radio 210 as having UWB capabilities” – See [0042]; “FIG. 2 shows that control radio 208 includes a Bluetooth link controller 212, a Bluetooth transceiver 214, and an antenna 216” – See [0043]; “Upon receipt of this FHS packet, the other device transmits a further packet to confirm receipt of the FHS packet” – See [0081]; “At this point, a Bluetooth link is formed between the initiating device and the other device” – See [0082]; As shown in Fig. 2, the node includes a plurality of network interfaces (i.e., Bluetooth/Control radio 208 and UWB/Data radio 210).  The control channel (signaling channel) is established between device 102 (first network node) and node 101j (second network node) via the Bluetooth/Control radio);
creating at least one data channel between the first network node and the second network node via a different one of the plurality of available network interfaces (“the path between node 101j and terminal device 102 includes control link 130 and data link 132” – See [0035]; “in a step 507, the terminal device may designate one or more data radios” – See [0073]; “In a step 508, the terminal device communicates with one or more nodes in the mesh network. This step may involve the device using one or more designated data radios” – See [0074]; A data channel for communication of data packets between device 102 (first network node) and node 101j (second network node) is established using one of the designated data radios (i.e., a different one of the plurality of available network interfaces)); and
configuring each of the at least one data channel and the at least one signaling channel, wherein the configuring comprises applying different communications parameters, to each of the at least one signaling channel and the at least one data channel (See [0005] and [0008]-[0009]; A communication parameter such as frequency band is applied to each of the data channel and signaling channel.  The data channel is configured to use a 3.1 to 10.6 GHz band via the UWB radio and the signaling channel is configured to use a 2.4 GHz band via the Bluetooth radio).
Kossi does not explicitly teach managing the at least one data channel and the at least one signaling channel, wherein the managing comprises changing the at least one data channel from one available network interface to another available network interface, based on predefined changing criteria and at least one performance related parameter of one or both of the one available network interface and the another available network interface.
However, Gaschler teaches managing the at least one data channel and the at least one signaling channel, wherein the managing comprises changing the at least one data channel from one available network interface to another available network interface, based on predefined changing criteria and at least one performance related parameter of one or both of the one available network interface and the another available network interface (“By monitoring the latency periods of at least two of said plurality of communication carriers it can always be determined if the actually selected communication is still providing latency values that are low enough to provide a satisfying game experience. It may be applicable to monitor only those communication carriers that are principally capable of providing the desired latency values” – See [0019]; “That is, the terminal software or hardware is able to monitor, judge and select between different carriers of the same or other mobile communication networks like Bluetooth (BT), wireless local area network ( WLAN), Circuit Switched (CS) such as Global System for Mobile communication (GSM), Enhanced Data rates for GSM (EDGE) Enhanced Circuit Switched Data (ECSD), Packet Switched (PS) such as General Packet Radio Service (GPRS), Code Division Multiple Access (CDMA), wideband CDMA (WCDMA) or other. The selection of a carrier can, beside the required latency of the carrier, (peer to peer or peer to server) also depend on the needed bandwidth of the terminal application. Once the terminal has selected a carrier it is seamlessly monitored for other available carriers. Whether one of the observed carriers has better latency performances as the carrier actually in use the connection is handed over to the new carrier if requested from the game running on the terminal” – See [0020]; Latency performance for a plurality of network interfaces (e.g., Bluetooth, WLAN, GSM, GPRS, CDMA, etc.) is monitored.  If the current interface is not still able to meet the latency/bandwidth requirements for the gaming traffic/packets (data) or if another interface has better latency/bandwidth characteristics, then the connection is handed over to the another available interface which provides the necessary performance.  Thus, the interface is changed based on the predefined latency criteria and assessment of the latency performance of the available interfaces).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kossi to include managing the at least one data channel and the at least one signaling channel, wherein the managing comprises changing the at least one data channel from one available network interface to another available network interface, based on predefined changing criteria and at least one performance related parameter of one or both of the one available network interface and the another available network interface.  Motivation for doing so would be to automatically select an interface for an application running on a device according to actually available latency (See Gaschler, [0001]).
Kossi does not explicitly teach that the configuring each of the data channel and the at least one signaling channel comprises applying different security parameters to each of the at least one signaling channel and the data channel.
However, Panjwani teaches configuring each of the data channel and the at least one signaling channel based on the configuration data, wherein the configuring comprises applying different security parameters to each of the at least one signaling channel and the data channel (“To obtain service within a serving network, the mobile station powers on and registers with the network. As in current cellular systems, registration consists of a protocol completed between the base station and the mobile station. However, the subject registration mechanism accomplishes considerably more than just device authentication of the mobile station. It provides mutual authentication of both the mobile station to the base station and the base station to the mobile station and in addition establishes session keys, which are then used to secure future communications between the base station and the mobile station during the session” – See [0049]; “The base station enables registration by sending a short-lived elliptic curve public key along with its identifier to the mobile station. This information can either be broadcast on the overhead channel or it can be sent to an individual mobile station in response to a registration request from the mobile station” – See [0050]; “In response, the mobile station combines the short-lived base station public key with its own private key and generates two shared secret keys using the elliptic curve Diffie-Hellman method. The first of these two keys is used as a MAC key to authenticate the mobile station to the base station and the base station to the mobile station, and the second is used to establish secret session keys” – See [0051]; “In the event that different privacy algorithms are being used on the control channel and the traffic channel, three session keys--c, c', and c"--are established during registration instead of two. Messages are now exchanged securely just as described above, except that c' is used to encrypt m if m is being sent on the control channel, and c" is used to encrypt m if m is being sent of the traffic channel” – See [0106]; A first node and second node communicate configuration data with each other in order to register and authenticate on the network.  Based on the exchanged configuration data, session keys c’ and c” are derived and configured for the control channel and traffic/data channel, respectively.  Since the control channel and traffic/data channel use different respective session keys and privacy algorithms, they have different security parameters applied to them).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kossi to include applying different security parameters to each of the at least one signaling channel and the data channel.  Motivation for doing so would be to provide a communications that are both secure and efficient enough for use in mobile devices (See Panjwani, [0002]-[0009]).

Regarding Claim 2, Kossi in view of Gaschler and Panjwani teaches the method of Claim 1.  Kossi further teaches setting up two or more signaling channels and/or two or more data channels (“In addition, this network control information may include information exchanged to establish and initiate a data link, such as a UWB data link. Accordingly, in a step 507, the terminal device may designate one or more data radios” – See [0073]; “In a step 508, the terminal device communicates with one or more nodes in the mesh network. This step may involve the device using one or more designated data radios” – See [0074]; “while frequency channels 402c-g are data channels” – See [0064]; See also Fig. 4; More than one radio can be utilized for the data link.  Accordingly, at least two data channels are present.  Furthermore, Fig. 4 shows a plurality of data channels 402c-g).

Regarding Claim 3, Kossi in view of Gaschler and Panjwani teaches the method of Claim 1.  Kossi further teaches utilizing a different network interface for configuration of each one of the two or more signaling channels and/or the two or more data channels (“wireless device architectures according to embodiments of the present invention may include multiple data radios and/or multiple control radios” – See [0056]; “the terminal device may designate one or more data radios” – See [0073]; The device may include multiple control radios and multiple data radios such that the signaling channels and data channels are configured on different ones of the multiple radios).

Regarding Claim 4, Kossi in view of Gaschler and Panjwani teaches the method of Claim 1.  Kossi further teaches configuring at least one of the at least one data channel and the at least one signaling channel based on configuration data (“In a step 506, the terminal device employs its control radio and exchanges network control information (e.g., control packets) with the remote device. This control information may include network configuration information, routing information, schedule information, interference information, and node capability information” – See [0072]; “In addition, this network control information may include information exchanged to establish and initiate a data link, such as a UWB data link. Accordingly, in a step 507, the terminal device may designate one or more data radios. This designation may be based on one or more factors. Examples of such factors include data rates required for the terminal device's user data, interference levels, and the communications capabilities (e.g., radio types) of the remote device” – See [0073]; The data channel is configured/established in step 507 based on control information (configuration data) that was exchanged in step 506).

Regarding Claim 5, Kossi in view of Gaschler and Panjwani teaches the method of Claim 4.  Kossi further teaches communicating to one or both of the first network node and the second network node, at least portion of the configuration data (“In a step 506, the terminal device employs its control radio and exchanges network control information (e.g., control packets) with the remote device. This control information may include network configuration information, routing information, schedule information, interference information, and node capability information” – See [0056]; The control information (configuration data) is communicated to a remote node (second network node)).

Regarding Claim 6, Kossi in view of Gaschler and Panjwani teaches the method of Claim 5.  Kossi further teaches communicating at least portion of the configuration data at definable points in time and/or based on assessment of the at least one performance related parameter (“As described above, when the control radio employs Bluetooth, step 502 may comprise an inquiry process and step 504 may comprise a paging process” – See [0076]; “In a step 506, the terminal device employs its control radio and exchanges network control information (e.g., control packets) with the remote device. This control information may include network configuration information, routing information, schedule information, interference information, and node capability information” – See [0072]; “frequency channels 402a and 402b are control channels” – See [0064]; “control channels 402a-b are divided into frames 404” – See [0065]; Different configuration data is transmitted at different points of time in steps 502, 504 and 506.  Furthermore, Fig. 4 shows how the control channel, which is used for communicating the control information/configuration data as shown above, is divided into frames 404, which are definable points in time).

Regarding Claim 7, Kossi in view of Gaschler and Panjwani teaches the method of Claim 4.  Kossi further teaches dynamically adapting or changing at least one of the at least one signaling channel and/or the at least one data channel based on the configuration data (“When the other device receives the inquiry packet from the initiating device, it transmits one or more frequency hop synchronization (FHS) packets, which are received by the initiating device. The FHS packet(s) allow the initiating device to become synchronized with the hop sequence of the other device” – See [0078]; The Bluetooth channel (signaling channel) is dynamically adapted by hopping to different frequencies based on the FHS packets (configuration data) that were transmitted during the inquiry process).

Regarding Claim 8, Kossi in view of Gaschler and Panjwani teaches the method of Claim 4.  Kossi further teaches that the configuration data comprises one or more parameters relating to one or more of: data security, reliability, minimum data throughput rate, identification, paging and authentication of one or both of the at least one signaling channel and the at least one data channel (“Interference information 237 may include information regarding interference levels for each link in the network. This information may be based, for example, on error rates, and signal measurements determined by devices which transmit and/or receive signals across the corresponding links. As described above, such information may be distributed by communications across control links” – See [0053]; “Upon successful completion of this inquiry process, step 504 may comprise a paging process” – See [0079]; “During paging, the initiating device enters the paging state and transmits one or more paging packets. Each of these paging packets includes an identification number based on the address of the remote device. Meanwhile, the other device (which is in the page scan state) responds to the paging packets by transmitting a packet containing its address” – See [0080]; The configuration data includes parameters relating to error rates/interference (reliability).  Furthermore, the configuration data includes paging information wherein the paging further includes addresses/identification numbers (identification)).

Regarding Claim 9, Kossi in view of Gaschler and Panjwani teaches the method of Claim 4.  Kossi further teaches that the configuration data comprises a cost associated with one or more of the plurality of available network interfaces, and comprising selecting at least one of a plurality of available network interfaces based on a corresponding cost (“For multihop communications, radio selection in step 604 may also be based on configuration of the mesh network, such as node capabilities and routing information. For instance, when considering data to be sent across multiple hops, radio selection may be based on the routes available to each radio” – See [0090]; “an analysis based on the number of hops (such as one preferring smaller numbers of hops), as well as one based on a combination of a weakest link analysis and the number of hops may be used” – See [0091]; The radio (network interface) may be chosen based on the routes available to each radio, where a radio providing the lowest number of hops (cost) is utilized).

Claim 11 is rejected based on reasoning similar to Claim 1.
Claim 12 is rejected based on reasoning similar to Claim 2.
Claim 13 is rejected based on reasoning similar to Claim 3.
Claim 14 is rejected based on reasoning similar to Claim 4.
Claim 15 is rejected based on reasoning similar to Claim 5.
Claim 16 is rejected based on reasoning similar to Claim 6.

Regarding Claim 17, Kossi in view of Gaschler and Panjwani teaches the system of Claim 14.  Kossi further teaches that the network device is configured to support communication of at least a portion of the configuration data with the second network device, and wherein the at least a portion of the configuration data is communicated unidirectionally or bidirectionally between the network device and the second network device (“Upon successful completion of this inquiry process, step 504 may comprise a paging process” – See [0079]; “During paging, the initiating device enters the paging state and transmits one or more paging packets. Each of these paging packets includes an identification number based on the address of the remote device. Meanwhile, the other device (which is in the page scan state) responds to the paging packets by transmitting a packet containing its address” – See [0080]; Paging messages (configuration data) are exchanged in step 504.  A paging packet is transmitted by one device and a response is transmitted by the device that received the paging packet.  Thus, the configuration data is transmitted bidirectionally).

Claim 18 is rejected based on reasoning similar to Claim 7.

Regarding Claim 19, Kossi in view of Gaschler and Panjwani teaches the system of Claim 11.  Kossi further teaches that the network device is configured to act as a master carrying out coordination of the creating of the at least one data channel (“At this point, a Bluetooth link is formed between the initiating device and the other device. Accordingly, both devices enter into a connection state. In the connection state, the initiating device operates as a master device and the other device operates as a slave device” – See [0082]; The Bluetooth/control radio of the initiating device acts as a master device, wherein the initiating device coordinates exchange of control information over the signaling channel to establish/create a data channel).

Claims 10 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kossi et al. (US 2005/0282494) in view of Gaschler (US 2007/0270135) and Panjwani et al. (US 2002/0018569) and further in view of Linder et al. (US 2002/0194385).

Regarding Claim 10, Kossi in view of Gaschler and Panjwani teaches the method of Claim 1.  Kossi, Gaschler and Panjwani do not explicitly teach buffering outgoing data packets if a network connection between the first network node and the second network node is interrupted, so that an output data rate of connected applications is maintained or kept within a defined fluctuation tolerance by a data buffer.
However, Linder teaches buffering outgoing data packets if a network connection between the first network node and the second network node is interrupted, so that an output data rate of connected applications is maintained or kept within a defined fluctuation tolerance by a data buffer (“With all the above-mentioned embodiment variants, it is also possible, in a supplementary embodiment variant, to buffer outgoing IP data packets in a data buffer of the mobile node in case the network connection of the mobile node is interrupted so that the output data rate of the one or more IP applications is maintained or is kept within a particular fluctuation tolerance” – See [0015]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kossi to buffer outgoing data packets if a network connection between the first network node and the second network node is interrupted.  Motivation for doing so would be to enable the data rate of an IP application to be kept constant with a change of physical interfaces (See Linder, [0015]).

Claim 20 is rejected based on reasoning similar to Claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919. The examiner can normally be reached Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M SCIACCA/               Primary Examiner, Art Unit 2478